692 S.E.2d 873 (2010)
JONES
v.
KELLER.
No. 518PA09.
Supreme Court of North Carolina.
January 11, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for Alvin W. Keller, et al.
Glenn A. Barfield, Goldsboro, Sarah Jessica Farber, Raleigh, Katherine Jane Allen, Assistant Appellate Defender, for Alford Jones.
The following order has been entered on the motion filed on the 7th of January 2010 by Petitioner for the Appointment of Appellate Defender:
"Motion Allowed by order of the Court in conference this the 11th of January 2010."